t c summary opinion united_states tax_court troy s podraza and jill a podraza petitioners v commissioner of internal revenue respondent docket no 9461-13s filed date troy s podraza and jill a podraza pro_se lisa kathryn hunter for respondent summary opinion paris judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issue before the court is whether petitioners are eligible for a new_qualified_plug-in_electric_drive_motor_vehicle tax_credit pevc of dollar_figure pursuant to sec_30d for the notice_of_deficiency did not determine a penalty background some of the facts are stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference troy s podraza and jill a podraza timely filed a joint federal_income_tax return for petitioners resided in nebraska when their petition was filed the electric vehicle at issue a spark nev-48 ex was manufactured by zone electric_car llc zone electric pursuant to notice_2009_54 2009_26_irb_1124 date zone electric submitted a request on date to the internal_revenue_service irs to certify that its electric vehicles were qualified plug-in electric vehicles for purposes of sec_30d which as of the date of the notice allowed a tax_credit for qualified plug-in electric vehicles placed_in_service from january to date on date the irs issued a letter to zone electric stating that the spark nev-48 ex model meets the requirements of the qualified plug-in electric vehicle credit as a qualified plug-in vehicle this acknowledgment is valid only through date at which time the vehicle will need to be re-submitted under the revised provisions of sec_30d and any subsequent notice covering that period the letter goes on to state that purchasers of this qualified plug-in electric vehicle may rely on the certification concerning the vehicle’s qualification for the qualified plug-in vehicle credit the electric vehicle was delivered to petitioners on date even though petitioners placed an order for a low-speed electric vehicle reflecting their choice of color radio and size from drive electric llc drive electric through its web site freeelectriccar com on date on date petitioners remitted full payment of dollar_figure for the vehicle with a credit card and promptly commenced insurance on the vehicle on date after confirmation of a purchase agreement with a buyer drive electric sends the order to zone electric zone electric manufactures low-speed electric vehicles whereas drive electric is listed as the dealer petitioners were provided with a bill of sale and a copy of the certificate of origin the bill of sale conveyed an electric vehicle to petitioners and included a description of the vehicle and a vehicle identification_number vin the bill of sale purported to transfer title to the specific vehicle as evidenced by the accompanying manufacturer’s statement of origin the certificate of origin stated that the purchased electric vehicle would be transferred from the manufacturer to the dealer on the date listed and under the invoice number indicated by the dealer drive electric was listed as the dealer and the certificate of origin was signed by the manufacturer zone electric with a transfer date of date the certificate of origin indicated that the manufacturer transferred the new electric vehicle to the dealer on the transfer date leading petitioners to believe that the electric vehicle was located at the dealer’s location in tulsa oklahoma on date after receiving the documents petitioners attempted to license the electric vehicle at the department of motor vehicles in nebraska however slow-moving vehicles were not required to be licensed under nebraska law before placing their order petitioners did considerable research on the tax consequences of purchasing an electric vehicle with drive electric petitioners discussed the potential transaction with a representative from drive electric examined samples of title documents and reviewed the model certification letter issued to zone electric by the irs in addition petitioners consulted with their tax professional in regard to the requirements of a pevc relying on representations made by drive electric and their tax professional’s advice petitioners negotiated a purchase of the electric vehicle at the time of the purchase petitioners were under the impression that all of the vehicles were currently in existence and manufactured in china at trial petitioners did not recall any representation of terms and conditions relating to the purchase or delivery of the electric vehicle consequently petitioners do not believe they accepted any such terms and conditions beyond the agreement to purchase although purchased on date the electric vehicle was not delivered to petitioners until date when petitioners filed their federal_income_tax return for they claimed a pevc tax_credit of dollar_figure their return was prepared and signed by an accountant on date respondent issued a notice_of_deficiency to petitioners determining an income_tax deficiency of dollar_figure respondent issued the irs provided a certification letter to drive electric which stated that the spark nev-48 ex was eligible for a pevc of dollar_figure the record does not explain how petitioners calculated the reduced_amount of the credit claimed of dollar_figure the notice_of_deficiency on the ground that petitioners were not eligible for the tax_credit because the qualified motor_vehicle was not placed_in_service during the taxable_year at issue a trial was held on date at which the parties filed a supplemental stipulation of facts attaching exhibit 8-r and describing it therein exhibit 8-r is a declaration for records of regularly conducted business activity of steven r ball who is the managing member and custodian of records for zone electric executed on date petitioners reserved an objection to the declaration based on lack of foundation relevance and other grounds the court reserved ruling on the objection and ordered the parties to brief its applicability i evidentiary issue discussion generally to resolve evidentiary objections the court applies the federal rules of evidence applicable in nonjury trials in the u s district_court for the district of columbia sec_7453 rule a see 119_tc_183 rule b and sec_7453 and sec_7463 however carve out an exception for trials of small tax cases under this exception the court conducts small tax cases as informally as possible consistent with orderly procedure and any evidence deemed by the court to have probative value shall be admissible rule b schwartz v commissioner 128_tc_6 respondent asserts that the terms and conditions in exhibit 8-r are the same terms and conditions petitioners agreed to when they purchased their electric vehicle on date the terms and conditions are dated date and certified by written affidavit by the custodian of records for zone electric it is unclear whether the terms and conditions dated date are the same as those putatively accepted by petitioners during purchase on date or if the date is merely an electronic time stamp because of the length of time between the purchasing event and the recorded date within the terms and conditions in exhibit 8-r the court concludes that this exhibit raises more questions than it provides answers therefore petitioners’ objection is sustained on the basis that the document is not probative and exhibit 8-r is not admitted as evidence if this was a trial of a regular_tax case the court would not conclude that the business record was reliably made at or near the time of the transaction exhibit 8-r would not come within fed r evid and would not be entered into evidence fed r evid c defines hearsay as a statement other than one made by the declarant while testifying at the trial or hearing offered in evidence to prove the truth of the matter asserted hearsay is generally excluded from evidence unless an exception applies see fed r evid 93_tc_529 continued ii burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed to be correct and the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to determining the tax_liability of the taxpayer this section becomes applicable only if the taxpayer produces credible_evidence at trial see 116_tc_438 petitioners have not argued that sec_7491 applies and have not shown that they meet the requirements to shift the burden_of_proof therefore the burden_of_proof remains with petitioners iii sec_30d the pevc was originally enacted in the emergency economic stabilization act of pub_l_no div b sec 122_stat_3765 oct continued a business record may be introduced into evidence under the business records exception to the hearsay rule see fed r evid in accordance with fed r evid a record of a regularly conducted business activity is generally admissible if the record was made at or near the time of the event by a person with knowledge and if the record was kept in the regular course of business see 86_tc_1134 holding that a report made two to eight years after the event was inadmissible in part because it was not made at or near the time of the event and effective for tax years beginning after date under sec_30d a taxpayer is allowed a one-time credit against income_tax with respect to each new_qualified_plug-in_electric_drive_motor_vehicle placed_in_service during the taxable_year sec_30d as signed into law on date was amended on date the american_recovery_and_reinvestment_act_of_2009 pub_l_no sec a - c 123_stat_115 amended sec_30d to define a new_qualified_plug-in_electric_drive_motor_vehicle more narrowly for tax years after date to exclude low-speed vehicles such as those primarily for use on golf courses as they would no longer constitute qualified motor vehicles for purposes of the pevc notice_2009_89 2009_48_irb_714 date after date the definition of qualified motor vehicles would effectively exclude low-speed vehicles from eligibility for a pevc as a result a taxpayer who intended to claim a pevc for a low-speed electric vehicle must have been in compliance with the provisions of sec_30d on or before date petitioners claimed a tax_credit of dollar_figure on their tax_return for the purchase of a new low-speed electric vehicle on date petitioners paid drive electric in full for a low-speed electric vehicle drive electric then issued the certificate of origin and the title document with a unique vin ultimately a vehicle with the matching vin was delivered on date there is no dispute that drive electric’s model spark nev-48 ex is a low-speed electric vehicle and for purposes of sec_30d would not qualify under the more narrow definition to be applied after date sec_30d as effective on the date of petitioners’ purchases provides that low-speed vehicles can qualify for the pevc when the vehicle is placed_in_service by the taxpayer in a taxable_year beginning after date the enactment of the statute acquired by the taxpayer on or before date before the amendment of the statute took effect and generally in compliance with the requirements of sec_30d notice_2009_89 supra respondent argues that petitioners are not eligible for a pevc for because the qualified motor_vehicle was not placed_in_service on or before date and the dollar_figure credit that petitioners claimed was no longer in effect since respondent asserts that the vehicle was placed_in_service when the vehicle was delivered on date consequently respondent argues petitioners are not eligible for a pevc for petitioners argue they remitted payment and acquired title to a qualified_electric_vehicle on date petitioners assert that legal_title passed to them on the date of purchase and therefore they are entitled to a pevc for because the vehicle was acquired before date however the statute effective on the date of purchase also required a qualified motor_vehicle to be placed_in_service on or before date thus the statutory requirements are twofold petitioners had to acquire title to the vehicle after date and place it in service on or before date petitioners are entitled to a pevc for if they met these requirements sec_30d allows a credit against tax for qualified_property for the taxable_year in which such property is placed_in_service neither the c ode nor the regulations provide a general definition for a term that each uses many times regarding property ‘placed in service’ jasper l cummings when is property placed_in_service tax note sec_409 the de_facto general definition is the earlier of readiness for use for its intended purpose or actual regular use for that intended purpose but piecing together the de_facto definition is far harder than it ought to be id eg revproc_2007_65 2007_2_cb_967 placed_in_service not defined for sec_45 but the depreciation and investment_credit definition is adopted without question see irs publication how to depreciate property date although placed_in_service is not explicitly defined for purposes of sec_30d other sections of the code provide guidance sec_38 provides a business_credit against tax with respect to property in the first taxable_year in which qualified_property is placed_in_service by the taxpayer see also sec_1 d i income_tax regs property will be considered placed_in_service when it is in a condition or state of readiness and availability for a specifically assigned function id subpara ii see also 89_tc_710 referring to investment_credit for purposes of sec_38 there are other tests in the regulations which have been used to determine when a vehicle has been placed_in_service sec_1_150-2 income_tax regs for purposes of tax-exempt_bonds defines placed_in_service as the date on which based on all the facts and circumstances-- the facility has reached a degree of completion which would permit its operation at substantially its design level and the facility is in fact in operation at such level sec_1_1250-4 income_tax regs provides that property is placed_in_service on the date of first use regardless of when depreciation starts finally sec_145_4051-1 excise_tax regs states that the placed-in-service date for the tax on heavy trucks and trailers is the date when the owner takes possession of the vehicle the court will look at whether the vehicle was in a condition or state of readiness and availability for the specifically assigned function for which petitioners purchased it to determine when petitioners placed the spark nev-48 ex in service see sec_1_46-3 income_tax regs this court has held that the asset is considered to be placed_in_service only when the asset is in a state of readiness and available for full service 66_tc_718 in noell the taxpayer built an airport runway which was fully completed in late id pincite construction of the runway required the taxpayer to grade the land supply a rock base lay down asphalt payment and plant sod id before the surface was completed pilots occasionally used the runway to land and take off in despite the risk of damage to the plane from using an unpaved runway id the incomplete and rough surface made the runway unsatisfactory for permanent use and available only in good weather id the taxpayer contended that the runway construction was not complete until and so the investment_credit for the runway should be taken for his taxable_year id pincite the commissioner objected on the grounds that because pilots began to use the runway in the runway was placed_in_service that year id despite even occasional use the court concluded that the runway was not placed_in_service until it was in a state of readiness for full service of its specifically assigned function in id pincite caselaw requires that the court determine more specifically whether the asset in question was ready and available for full operation on a regular basis for its specifically assigned function see 89_tc_710 brown v commissioner tcmemo_2013_275 the court determined the placed-in-service date for a hydroelectric utility plant was deferred until the plant was available for full operation on a regular basis 89_tc_710 the court determined a depreciation deduction for the hydroelectric plant was not allowed for the year it first generated electric power during preoperational testing because the plant was not available for full operation on a regular basis until the following year id pincite the court noted that responsibility and control of the plant remained with the contractor during the preoperational testing and the taxpayer did not formally accept the plant until the following year id ultimately the placed-in-service date of property is when it is in a state of readiness and availability for full service of its specifically assigned function id the issue in this case closely resembles the issue in brown in response to growing concern for the economy congress enacted sec_168 which granted a special allowance for qualified_property acquired after date and before date see job creation and worker assistance act of pub_l_no sec_101 sec_116 stat pincite sec_167 offered a depreciation deduction for qualified_property for the taxable_year in which such property is placed_in_service which included an allowance equal to of the adjusted_basis of the qualified_property in addition to depreciation otherwise allowable sec_168 this additional allowance also known as bonus_depreciation was temporarily increased from to for qualified_property placed_in_service after date and before date see sec_168 similarly a pevc was applicable to low-speed electric vehicles during a limited time in order to qualify for a pevc the taxpayer must comply with the provisions set forth by sec_30d before its expiration the taxpayer in brown v commissioner tcmemo_2013_275 sought to take advantage of the increased bonus_depreciation for the purchase of a plane to serve the air transportation needs of his insurance_business in brown the taxpayer took delivery of a plane in date and claimed the credit for that year before purchasing the plane the taxpayer insisted the plane undergo various modifications so that it could serve his business needs the additional modifications were completed over a month later in the following tax_year the commissioner disallowed the credit on the grounds that the plane while fully functional was not available for its intended function of serving the taxpayer’s air transportation needs in his insurance_business until the following year id much as in brown the dispute in this case is over timing petitioners entered into the transaction for purchase of the vehicle just before the close of the year as previously discussed they received a bill of sale which contained a vin and a certificate of origin shortly after they remitted full payment however a bill of sale containing a description of the vehicle and a vin is not sufficient to show the vehicle was ready and available for full operation for its intended use petitioners have not offered evidence to show the vehicle was available for their use much less fully manufactured in fact the vehicle was not delivered until date making it impossible for the vehicle to be available for use until that date even if the court were to assume the vehicle was fully manufactured and operational while awaiting shipment to petitioners brown and noell tell us that the vehicle could not be considered placed_in_service unless and until the vehicle was readily available to serve its assigned function for petitioners’ personal_use on a regular basis the court finds that the low-speed electric vehicle was not available for its intended use on a regular basis until it was delivered on date consequently petitioners did not place the vehicle in service in and are not eligible for a pevc for that year the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent the american recovery and reinvestment tax act of pub_l_no sec a stat pincite amending sec_30d modified the plug-in electric drive motor_vehicle credit the modification created a new credit against tax for qualified motor vehicles acquired after the date of the enactment of this act id sec a - c stat pincite the enactment took place on date id thus the new credit against tax applies to qualified motor vehicles placed_in_service after date and before date id the amount of the credit is of the cost of the vehicle up to a maximum credit of dollar_figure id to qualify a vehicle must either be a low-speed vehicle propelled to a significant extent by a rechargeable battery with a capacity of at least four kilowatt hours or be a two- or three-wheeled vehicle propelled to a significant extent by a rechargeable battery with a capacity of at least kilowatt hours id stat pincite this credit was available to petitioners for the tax_year in which the qualified motor_vehicle was placed_in_service which was tax_year the court does not have jurisdiction of petitioners’ tax_year
